
	

113 S3019 IS: War Powers Against Non-State Actors Act of 2014
U.S. Senate
2014-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 3019
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2014
			Mr. Levin introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To amend the War Powers Resolution to provide for the use of military force against non-state
			 actors.
	
	
		1.Short title
			This Act may be cited as the
		  War Powers Against Non-State Actors Act of 2014.
		2.Use of military force against non-state actorsThe War Powers Resolution (50 U.S.C. 1541 et seq.) is amended by inserting after section 5 (50
			 U.S.C. 1544) the following section:5a. Non-state actors(a)Termination of use of United States armed forces; exceptionsIn the event that a report submitted by the President to Congress consistent with the requirements
			 of section 4 relates to the use of the United States Armed Forces against
			 a non-state organization or entity—(1)the requirement in section 5(b) shall not apply; and(2)not later than 60 days after the date on which the President submits the report, the President
			 shall terminate the use of the Armed Forces of the United States unless—(A)the legal authority under which the President has made the approval is a law providing
			 authority to use the Armed Forces of the United States against the
			 non-state organization or entity; or(B)(i)the President notifies Congress that continuing military action is necessary because the non-state
			 organization or entity is a terrorist organization that poses a continuing
			 and imminent threat to the United States and United States persons; and(ii)Congress does not enact a joint resolution disapproving such report pursuant to subsection (b).(b)Expedited procedures for joint resolution(1)Joint resolution describedFor purposes of this section, the term joint resolution means only a joint resolution which is introduced within the 10-day period beginning on the date
			 on which the President submits a notification pursuant to subsection
			 (a)(2)(B)(i), the matter after the resolving clause of which is as
			 follows:  That Congress disapproves the authorization to use for the Armed Forces of the United States to use
			 direct action as submitted by the President in the notification submitted
			 to Congress on ______, the blank space being filled in with the appropriate date.(2)Applicable proceduresAny joint resolution introduced pursuant to this subsection shall be subject to the congressional
			 priority procedures established for concurrent resolutions in section 7
			 and section 1013 of the Department of State Authorization Act, Fiscal
			 Years 1984 and 1985 (50 U.S.C. 1546a), except that such resolution shall
			 not be subject to amendment.(c)Rule of constructionNothing in this section is intended to alter the constitutional authority of Congress or the
			 President..
		
